Citation Nr: 9905575	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  94-41 484A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for headaches, claimed as 
secondary to residuals of a fracture of the left mandible 
with temporomandibular joint syndrome (TMJ).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey






INTRODUCTION

The veteran served on active duty from September 1965 to June 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1993 rating decision that denied the 
veteran's claim of service connection for headaches as 
secondary to his service-connected disability.

In a July 1996 Report of Contact, the veteran stated to the 
RO that his service-connected claim for headaches was also 
for facial pain.  In a July 1996 letter, the RO asked the 
veteran to clarify his intention regarding facial pain, i.e., 
whether he was claiming the facial pain as a separate 
condition secondary to the mandible fracture, whether it was 
part of a claim for an increased rating for the fractured 
mandible, or whether it was part of the headache issue.  The 
veteran replied to this inquiry in August 1996 by stating 
that the facial pain was a part of the pending headache and 
mandible fracture claim and was not a separate condition.  In 
light of this and of the applicable rating criteria for the 
veteran's service-connected disability, the RO should take 
appropriate action in this matter. 


FINDING OF FACT

Headaches were caused by service-connected residuals of a 
fracture of the left mandible with TMJ.


CONCLUSION OF LAW

The grant of service connection is warranted for headaches as 
proximately due to or the result of service-connected 
residuals of a fracture of the left mandible with TMJ.  
38 C.F.R. § 3.310(a) (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that he sustained 
a fracture of the left mandible and fractures of his teeth in 
June 1967 after being struck with a baseball.  He was 
hospitalized for six days.  Physical findings at that time 
were within normal limits except for some acute pain and an 
inability to close the mouth, secondary to the fracture of 
the left mandible.  The fracture of the left mandibular body 
was noted to be non-displaced and a closed reduction was 
performed. 

In October 1974 the RO granted service connection for 
residuals of a fractured mandible and assigned a 
noncompensable rating.

The veteran was noted to be doing pretty well at a VA 
orthopedic examination in December 1977 except for a recent 
clicking sensation in the left temporo-mandibular joint.  On 
examination there was a definite clunking and clicking sound 
in the temporo-mandibular joint with some tenderness on the 
left side and crepitus noise.  It was recommended that the 
veteran be seen by a dentist. 

In May 1992 the veteran filed an informal claim of service 
connection for headaches as secondary to his jaw disability.  
More specifically, he stated that his jaw snapped in and out 
frequently on yawning and talking and that he experienced 
headaches from the jaw snapping.  He said that he had been 
experiencing this condition for years, but that it had only 
been recently suggested to him that there was a connection 
between the jaw's movement and his subsequent headaches.

At a VA orthopedic examination in June 1992, the veteran was 
noted to have a considerable amount of symptoms in the left 
temporomandibular joint region, including noticeable clicking 
and snapping.  Also noted was the veteran's report of 
associated general headaches.  The examiner stated that he 
did not believe that it was normal for orthopedic surgeons to 
treat the condition and that a proper evaluation required an 
oral dentist.  He went on to say that in his orthopedic 
opinion, there were old changes with present findings in the 
left temporomandibular joint and that these were the cause of 
the veteran's symptoms.  He also said that from the veteran's 
history, there was a causal relationship between his symptoms 
and the old fracture of the jaw that had been treated.

At a VA examination in July 1992 the veteran complained of 
headaches following snapping and temporo-mandibular joint.

On file is an August 1992 letter from an oral surgeon who 
said that the veteran's diagnosis obviously involved internal 
derangement of the left side along with muscular complaints 
from secondary muscle splinting.  The surgeon stated that he 
had asked the veteran "if there was anything stressful in 
his life two and a half years earlier that would have set him 
up for parafunctional habits, bruxing, etc."  He also said 
that he had a feeling that myofascial pain was definitely a 
part of the scenario as well.

At a VA general examination in September 1992 the veteran was 
diagnosed as having headaches and a fractured mandible by 
history.

Also in September 1992 the veteran underwent a neurological 
evaluation for his headaches.  The veteran said that he had 
had intermittent headaches over the last years but that they 
had increased in severity over the last two and a half years.  
He said that they usually started in the left frontal 
temporal head region radiating into the left occipital head 
region and lasted anywhere from 15 to 20 minutes.  He also 
said that on occasion they would last up to days at a time.  
He said that he treated the headaches with aspirin which was 
usually sufficient.  In regard to stress headaches, the 
veteran said that he knew how to handle the stress in his 
life and that he could reduce his stress thereby eliminating 
those types of headaches.  The examiner noted that the 
veteran had recently had a magnetic imaging scan of the 
tympanic membrane joints that suggested internal derangement 
bilaterally with meniscal displacement without reduction on 
the right and meniscal displacement with reduction on the 
left causing a significant click.  The veteran's headaches 
were noted to be relatively new,, occurring approximately 
twice a week, and occasionally waking him up at night.  The 
examiner gave an impression that the veteran had a history of 
chronic frequent short headaches lasting 15 to 20 minutes on 
average that had increased over the last two and a half to 
four years.  He said that simultaneous with this was 
increased stress in the vetean's life including a major job 
change.  He said that the veteran had documented TMJ and that 
TMJ was certainly a cause for headache, although generally he 
saw more back and neck pain associated with it as well.  He 
opined that the veteran's headaches were multi-factorial 
including a component from TMJ as well as possibly tension or 
stress headache, muscle headache.

At a VA dental examination in September 1992 the veteran 
complained of recurrent headaches over the past four years 
that occurred two to three times per week.  The veteran 
reported pain from these headaches after his daily activities 
to a moderate degree.  He also reported that he managed his 
schedule with the help of analgesics.  He was diagnosed as 
having possible myofascial pain dysfunction and further 
temporomandibular joint disease.  The veteran was given a 
provisional treatment plan that included splint therapy to 
relieve myofascial pain.

In June 1993 the RO increased the veteran's rating for his 
service-connected residuals of a fractured mandible from 0 to 
10 percent due to findings of snapping and clicking and X-ray 
findings of slipping and degenerative changes in the joint.  
Also in this rating decision the RO denied the veteran's 
claim of service connection for headaches as secondary to his 
service connected disability.

In a private letter dated in July 1994, F.G.E., D.D.S., 
relayed the veteran's report of waking up every morning with 
a headache.  He also reported the veteran's history including 
being hit in the jaw many times as a boxer, and fracturing 
his mandible in service.  The veteran's headaches, which were 
noted to be located on the left half of his head, were 
described as continuous and dull with an occasional 
throbbing.  Dr. F.G.E. gave an impression that the veteran 
had bilateral internal derangement and a rather severe 
myofascial pain and dysfunction.  He said that the internal 
derangements were likely connected to the fracture, but that 
it was not all clear whether his headaches were connected to 
the internal derangements.

On file is a March 1996 letter from R.L.C., D.D.S., who said 
that the veteran had a long-standing history of TMJ problems 
probably resulting from a fractured mandible.  He said that 
while he wasn't' sure anyone could give an absolute diagnosis 
as to the causative factor of this problem, he certainly 
suspected that the initial problems were related to the 
trauma and resulting fracture.

In April 1996 Dr. R.L.C. issued an addendum to his previous 
letter stating that the veteran had a long history of 
problems with TMJ and exhibited classic symptoms of pain in 
the joint associated with headaches.  He said that classic 
TMJ symptoms involved headaches that may be caused by 
pressure on the joint, stress and muscle spasms.

In May 1996 the RO received a news article entitled Bite-size 
pain.  In this article classic symptoms of TMJ disorder were 
listed and included headaches.  It is also noted in this 
article that TMJ disorder may be caused by a number of things 
including injury to the jaw.

II.  Legal Analysis

Initially, the Board finds that the veteran's claim of 
service connection for headaches as secondary to residuals of 
fracture of the mandible with TMJ is well grounded, meaning 
not inherently implausible.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  All relevant facts have 
been properly development and no further assistance to the 
veteran is required to comply with the duty to assist.  Id.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Disability which is proximately due to 
or the result of a service-connected disease or injury shall 
be service connected and treated as part of the original 
condition.  38 C.F.R. § 3.310.

It should be pointed out at the outset that the RO's 
assignment of an increased rating, to 10 percent, for 
residuals of a fracture of the mandible in June 1993 was 
predicated on clinical findings of snapping, clicking, and 
reported X-ray confirmation of slipping and degenerative 
changes in the joint.  Although the RO did not explicitly 
relate these symptoms to TMJ, such a relationship is 
established by the medical evidence.  In this regard, the VA 
examiner in September 1992 stated that the veteran had 
documented TMJ both clinically by clicking sounds and on 
magnetic imaging studies suggestive of internal derangement 
bilaterally.  Based on this evidence, the veteran's service 
connected residuals of a fracture of the mandible will be 
taken to include TMJ. 

The veteran contends that he experiences headaches as a 
result of his jaw snapping and that these headaches have been 
ongoing for years, although they became more severe in the 
late 1980s to early 1990s.  He said that he did not file a 
claim of service connection for headaches earlier because he 
only recently became aware of a connection between the 
headaches and residuals of a fracture of the mandible.  At 
least one physician that was unable to draw a relationship 
between the veteran's headaches and residuals of a fracture; 
in July 1994 that physician stated it was not all clear 
whether the veteran's headaches were connected to the 
internal derangement in his jaw.  However, at least two 
physicians have presented medical opinions affriming such a 
relationship.  In this regard, an examiner who performed a 
September 1992 VA neurological examination stated that TMJ 
was certainly a cause for headache and that the veteran's 
headaches were multi-factorial, including a component from 
TMJ.  Moreover, a private physician in April 1996 stated that 
the veteran had a long history of problems with TMJ and 
exhibited classic symptoms of pain in the joint associated 
with headaches.  He also stated that classic TMJ symptoms 
involved headaches that may be caused by pressure on the 
joint, stress and muscle spasms. 

In light of the above-noted evidence linking the veteran's 
residuals of a fracture of the mandible with TMJ to his 
diagnosed headaches, the preponderance of evidence favors a 
grant of service connection for headaches on a secondary 
basis.

ORDER

Service connection for headaches claimed as secondary to the 
veteran's service connection residuals of a fracture of the 
left mandible with TMJ is granted.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

